The judgment of'the court was pronounced by
Slidell, J.
The plaintiff sold some merchandise in France to the defendants, shipped it, and gave the defendants the bill of lading. It was to be paid for in cash : the defendants failed to do so, and absconded. The plaintiff sequestered the goods after their arrival at New Orleans, and Bousquet, in whose possession they were found, intervened and claimed the goods as having purchased them from one Peyret, the agent here of Viola fréres. They alleged in their intervention that they had paid the duties on the goods at this port, and, if not entitled to the goods, are, at least, entitled to reimbursement of the amount of duties. The court considered Bousquet a purchaser in bad faith, dismissed his intervention, and restored the property to the plaintiff. Peyret was not cited, nor did he become a party to the cause.
After judgmenthe appeared by petition of appeal, and now asks a judgment in his favor for the amount of duties, as having been paid by him. Under the evidence it is not clearly shown that he paid them. But besides this he has no-right to relief in this cause, not having appeared before judgment, nor raised any issue in the court below. The only parties litigant were the plaintiff, the *987defendants, and the intervene»', none of whom have appealed. The judgment of the court below is not res judicata against Pcyret. If he has any claim, it is not adversely affected by the judgment, and therefore he cannot appeal. See Williams v. Trépagnier, 4 Mart. N. S. 343. Young v. Cenas, 1 Mart. N. S. 308. Appeal dismissed..